
	
		I
		112th CONGRESS
		2d Session
		H. R. 3810
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2012
			Mr. Petri introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to modify a
		  provision relating to minimum penalties for repeat offenders for driving while
		  intoxicated or driving under the influence, and for other
		  purposes.
	
	
		1.Minimum penalties for repeat
			 offenders for driving while intoxicated or driving under the
			 influenceSection 164(a) of
			 title 23, United States Code, is amended—
			(1)by striking
			 paragraph (3);
			(2)by redesignating
			 paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and
			(3)in subparagraph
			 (A) of paragraph (4) (as so redesignated), by striking clauses (i) and (ii) and
			 inserting the following:
				
					(i)a
				suspension of all driving privileges for not less than 1 year; or
					(ii)a
				suspension of unlimited driving privileges for 1 year, with limited driving
				privileges permitted subject to restrictions and limited exemptions established
				under State law, if an ignition interlock device is installed for not less than
				1 year on each of the motor vehicles owned or operated, or both, by the
				individual;
					.
			
